DETAILED ACTION
The following Final Office Action is in response to Applicant communication dated 06/08/2022.
Status of Claims
Applicant’s amendment amended claims 1, 6, and 11. Claims 5, 10, and 15 were previously cancelled. Claims 1-4, 6-9, and 11-14 are currently pending and have been rejected as follows. 

Response to Amendment
	The objection to claim 1 is withdrawn in view of the amendments. 
	The 35 U.S.C. 101 rejection of claims 1-4, 6-9, and 11-14 is maintained.  

Response to Arguments
	Applicant’s argument(s) with respect to 35 U.S.C. 101 are fully considered but unpersuasive. Applicant asserts that “The above noted obtaining the expected utility is not amount to a general purpose computer that attempts to apply the abstract idea in a technological environment and, therefore, is the additional elements that are sufficient to amount to significantly more than the judicial exception.” (Remarks P. 10). This argument is unpersuasive. The “obtaining an expected utility” is merely a mathematical evaluation of adding and multiplying values (e.g. see also Spec: 75-79, Fig. 7-11 and 13 “86”) and thus is part of the abstract idea itself and not an additional element under Step 2A Prong 2 or Step 2B. The amendments to the claims merely setting forth further data characterization as part of the mathematical modeling, i.e. describing the data values being multiplied or added or the data results determined and what they represent, e.g. “reproduced people flow in which a backtrack occurs”, which is still part of the abstract idea. Furthermore, the high-level recitation that the process is to be performed by a computer (e.g. preamble claim 1) is insufficient to integrate the otherwise abstract step(s) of obtaining/calculating an expected utility in order to mathematically model/ “reproduce” a people flow in which a backtrack occurs into a practical application or necessitate a conclusion that the claims amount to significantly more as it merely amounts to the use of a general purpose computer as a tool to apply the abstract idea. (MPEP 2106.05(f)). 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4, 6-9, and 11-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Here, under considerations of the broadest reasonable interpretation of the claimed invention, Examiner finds that the Applicant invented a system and method for determining/simulating agent appreciation behavior, i.e. order of exhibit viewing, based on various criteria, including proximity, congestion, and degrees of satisfaction, and based on the determined behavior/people flow planning an arrangement of an event space. Examiner formulates an abstract idea analysis, following the framework described in “The 2019 Revised Patent Subject Matter Eligibility Guidance”, as follows:

Step 1: The claims are directed to a statutory category, namely a “non-transitory computer readable recording medium” (claims 1-4), “system” (claims 6-9), and “apparatus” (claims 11-14). 
Step 2A – Prong 1: Claims 1-4, 6-9, and 11-14 are found to recite limitations that set forth the abstract idea(s), namely in independent claims 1, 6, and 11:
Selecting an appreciation target, when an agent of an appreciation behavior for a plurality of exhibits in an event space appreciates a first exhibit, based on a relative position with respect to the agent and a congestion status, from among a set of appreciation candidates which includes the first exhibit and exhibits other than the first exhibit and is included in the plurality of exhibits; 
when the appreciation target is the first exhibit, causing the agent to continue appreciation; 
when the appreciation target is a second exhibit other than the first exhibit, causing the agent to move to the second exhibit;
determining a threshold based on a remaining time for which the agent is allowed to stay in the event space; 
comparing a degree of satisfaction of the agent on the first exhibit or the second exhibit which is the appreciation target with the threshold; and 
reproducing a people flow, in which a backtrack in which the agent moves back and forth between the plurality of exhibits occurs, in the event space by removing, from the set of appreciation candidates, the first exhibit or the second exhibit having the degree of satisfaction of the agent which is equal to or more than the threshold, counting a number of one or more agents within a specific distance from respective appreciation candidates of the set of appreciation candidates after removing, obtaining a degree of congestion indicating a congestion status with respect to the respective appreciation candidates by obtaining a reciprocal of the number of the one or more agents for the respective appreciation candidates, obtaining an agent distance from each of the one or more agents to the respective appreciation candidates, obtaining an evaluation value by obtaining a reciprocal of the agent distance for the respective appreciation candidates, obtaining an exit distance from an exit to the respective appreciation candidates, obtaining first relative importance of the degree of congestion, second relative importance of the evaluation value and third relative importance of the exit distance, obtaining an expected utility by adding, for the respective appreciation candidates, a multiplication of the first relative importance and the degree of congestion, a multiplication of the second relative importance and the evaluation value and a multiplication of the third relative importance and the exit distance and multiplying a value corresponding to presence or absence of an appreciation experience of the agent for the respective appreciation candidates to an adding result to reproduce a behavior of the agent according to the appreciation experience as the backtrack and selecting, as a next appreciation target, from among the set of appreciation candidates after removing an appreciation candidate having the largest expected utility to determine an arrangement of the plurality of exhibits in the event space so as to reduce congestion based on the reproduced people flow in which the backtrack occurs. (finding that the aforementioned elements merely set forth the obtaining of data values and/or calculations, e.g. adding and multiplying of values, as part of the mathematical evaluation(s)/simulation of the reproduced people flow and thus are part of the abstract idea, falling well within the categories of mental processes and mathematical concepts as described in further detail below) 
Dependent claims 2-4, 7-9, and 12-14 recite the same or similar abstract idea(s) as independent claims 1, 6, and 11 with merely a further narrowing of the abstract idea(s) to particular data types/variables analyzed or analyses made to select the appreciation target, including: 
In claims 2, 7, and 12: Setting the degree of satisfaction which is increased by appreciation for each of the exhibits; 
In claims 3, 8, and 13: wherein the selecting further selects the appreciation target based on the degree of satisfaction for each of the exhibits.
In claims 4, 9, and 14: selecting an exhibit which is previously appreciated by the agent as an appreciation target again; and outputting a result of aggregating movements of the agent including information of moving to the selected exhibit. 
The identified limitations above falling well-within the groupings of subject matter identified by the courts as being abstract concepts, specifically the claimed reproducing of a people flow, i.e. estimating movement behavior of people in the event space, to determine an arrangement of exhibits based on evaluations/calculations of selected appreciation targets according to various parameters/criteria including degrees of satisfaction, degrees of congestion, and distance values, is found to correspond to the category(ies) of:
“Mental processes – concepts performed in the human mind (including an observation, evaluation, judgement, opinion)” and/or “Mathematical Concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;” as the selecting of appreciation targets and determination of an arrangement of an event space based on various criteria/constraints to “reproduce a people flow”, i.e. simulate agent behavior, are performed using mathematical formulations and calculations as indicated above, e.g. obtaining values by adding or multiplying (claims 1, 6, and 11) (see also Spec at least: [0072]-[0082] and Figs. 4 and 7-11), that are also data observations, evaluations and/or judgements capable of being performed mentally and/or with the aid of pen and paper. 
Step 2A – Prong 2: Claims 1-4, 6-9, and 11-14 are found to clearly be directed to the abstract idea identified above because the claims, as a whole, fail to integrate the claimed judicial exception into a practical application, specifically the claims recite the additional elements of:
“A non-transitory computer-readable recording medium recording a simulation program for causing a computer to execute a process” (claims 1-5), “by a computer” (claim 6), and “An information processing apparatus comprising: a memory; and a processor coupled to the memory and configured to:” (claims 11-15), the aforementioned elements are found to  merely amount to generic computer components (Spec at least: [0031]-[0033] and Fig. 1, 15) that attempt to “apply” the abstract idea on a general purpose computer (MPEP 2106.05(f)) and therefore fail to integrate the recited abstract idea into a practical application.
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements as described above with respect to Step 2A Prong 2 merely amount to a general purpose computer that attempts to apply the abstract idea in a technological environment (MPEP 2106.05(f)). Therefore, similarly the combination and arrangement of the above identified additional elements when analyzed under Step 2B also fails to necessitate a conclusion that the claims amount to significantly more than the abstract idea directed to [mathematically] simulating agent appreciation behavior, i.e. order of exhibit viewing, to determine an [optimal] arrangement of exhibits for an event space based on various mathematical calculations and correlations of criteria/data variables, including proximity, congestion, and degrees of satisfaction. 
	Claims 1-4, 6-9, and 11-14 are accordingly rejected under 35 USC § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea(s)) without significantly more.
For further authority and guidance, see:
MPEP § 2106
https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility
http://ptoweb.uspto.gov/patents/exTrain/101.html

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: JP2013250941A describing agent simulation of people flow and prediction of waiting states based on movement simulation. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELBY A TURNER whose telephone number is (571)272-6334. (via email: Shelby.Turner1@uspto.gov “without a written authorization by applicant in place, the USPTO will not respond via internet e-mail to an Internet correspondence” MPEP 502.02 II). The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHELBY A TURNER/Primary Examiner, Art Unit 3624